18-11973-cgm           Doc 68        Filed 07/23/19 Entered 07/23/19 11:36:34           Main Document
                                                  Pg 1 of 5


                                                               kmp7299/LRE
                                                               Return Date & Time:
                                                               August 22, 2019 at 2:30 PM


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 18-11973 CGM
IN RE:
                                                               NOTICE OF MOTION
MARTINA GARCIA,

                                              Debtor(s).
-----------------------------------------------------------X

                   PLEASE TAKE NOTICE, that upon the within application, the Chapter 13 Trustee
will move this court before the Honorable Cecelia G. Morris, Chief U.S. Bankruptcy Judge, at the
United States Bankruptcy Court, One Bowling Green New York, NY 10004, on August 22, 2019
2:30 PM, or as soon thereafter as counsel can be heard, for an Order pursuant to 11 U.S.C.
§1307(c) for cause, dismissing this Chapter 13 case and for such other and further relief as may
seem just and proper.
                   Responsive papers shall be filed with the Bankruptcy Court and served upon the
Chapter 13 Trustee, Krista M. Preuss, Esq., no later than seven (7) days prior to the hearing date
set forth above. Any responsive papers shall be in conformity with the Federal Rules of Civil
Procedure and indicate the entity submitting the response, the nature of the response and the
basis of the response.



Date: White Plains, New York
      July 23, 2019

                                                           /s/ Krista M. Preuss
                                                         KRISTA M. PREUSS, CHAPTER 13 TRUSTEE
                                                         399 KNOLLWOOD ROAD, STE 102
                                                         WHITE PLAINS, NY 10603
                                                         (914)328-6333
  18-11973-cgm           Doc 68        Filed 07/23/19 Entered 07/23/19 11:36:34           Main Document
                                                    Pg 2 of 5


                                                                 kmp7299/LRE
                                                                 Return Date and Time:
                                                                 August 22, 2019 at 2:30 PM

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  -----------------------------------------------------------X   Chapter 13 Case No: 18-11973 CGM
  IN RE:

  MARTINA GARCIA,
                                                                 APPLICATION
                                         Debtor(s).
  -----------------------------------------------------------X

  TO THE HONORABLE, CECELIA G. MORRIS, CHIEF U.S. BANKRUPTCY JUDGE:

         KRISTA M. PREUSS, ESQ., Standing Chapter 13 Trustee in the above-captioned estate,
  respectfully represents the following:

         1.      The Debtor filed a petition under the provisions of 11 U.S.C. Chapter 13 on June
  29, 2018, and, thereafter, KRISTA M. PREUSS was duly appointed and qualified as Trustee.

        2.       The Debtor has failed to comply with 11 U.S.C. §521(a)(1) and Bankruptcy Rule
  1007(b) in that the following required documents have not been filed:

a. copies of all payment advices or other evidence of payment for last 60 days before the date of
   the filing of the petition by the Debtor from any employer of the Debtor pursuant to 11 U.S.C.
   §521(a)(1)(B)(iv), inclusive of monthly business operating statements for the rental business.

         3.     The Debtor has failed to amend Schedule I and J to be in conformity with the
  paystubs thereby increasing the available disposable income.

           4.     The Debtor failed to provide the Trustee with documentation of the current value
  of all real property in which the Debtor has an ownership interest.

        5.       The Debtor has failed to amend the Plan with respect to Section 1.2 to fill in the
  second set of boxes relating to valuation of a secured claim.

         6.The Plan must be amended to reflect the Debtor’s disposable income and increase the
  $20.00 proposed Plan payments to at least payments of $50.00 per month to comply with 11
  U.S.C. §330(c).

          7.     The Debtor’s failure as stated above impedes the Trustee’s ability to administer
  this case and, therefore, is a default that is prejudicial to the rights of the creditors of the Debtor
  pursuant to 11 U.S.C. §1307(c)(1).

        8.      The foregoing constitutes cause to dismiss this Chapter 13 case within the
  meaning of 11 U.S.C. §1307(c).
18-11973-cgm      Doc 68     Filed 07/23/19 Entered 07/23/19 11:36:34           Main Document
                                          Pg 3 of 5




       WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court enter an Order
dismissing this Chapter 13 case and for such other and further relief as may seem just and proper.

Dated: White Plains, New York
       July 23, 2019
                                                            /s/ Krista M. Preuss
                                                            Krista M. Preuss, Chapter 13 Trustee
18-11973-cgm           Doc 68        Filed 07/23/19 Entered 07/23/19 11:36:34   Main Document
                                                  Pg 4 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 18-11973 CGM
IN RE:

MARTINA GARCIA,

                                                               CERTIFICATE OF SERVICE
                                                                    BY MAIL
                                       Debtor.
-----------------------------------------------------------X


               This is to certify that I, Lois Rosemarie Esposito, have this day served a true,
accurate and correct copy of the within Notice of Motion and Application by depositing a true copy
thereof enclosed in a post-paid wrapper, in an official depository under the exclusive care and
custody of the U.S. Postal Service within New York State, addressed to each of the following
persons at the last known address set forth after each name:

MARTINA GARCIA
1500 Vyse Avenue
Bronx, New York 10460

Geoffrey Mcdonald, Ph.D.
c/o Bronx Legal Services
349 East 149th Street 10th Floor
Bronx, New York 10451

William z. Kransdorf, Esq.
Legal Services NYC
40 Worth Street # 606
New York, New York 10013

Specialized Loan Servicing, LLC
8742 Lucent Blvd. # 300
Highlands Ranch, Colorado 80129

Select Portfolio Servicing, Inc.
P.O. Box 75250
Salt Lake City, Utah 84165


This July 23, 2019

/s/Lois Rosemarie Esposito
Lois Rosemarie Esposito, Paralegal Case Support
Office of the Standing Chapter 13 Trustee
Krista M. Preuss, Esq.
399 Knollwood Road, Suite 102
White Plains, New York 10603
(914) 328-6333
18-11973-cgm   Doc 68   Filed 07/23/19 Entered 07/23/19 11:36:34   Main Document
                                     Pg 5 of 5


CHAPTER 13 CASE NO: 18-11973 CGM
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
IN RE:

MARTINA GARCIA,


Debtor(s).


                        NOTICE OF MOTION, APPLICATION
                                     and
                           CERTIFICATE OF SERVICE




                               KRISTA M. PREUSS
                        STANDING CHAPTER 13 TRUSTEE
                        399 KNOLLWOOD ROAD, SUITE 102
                         WHITE PLAINS, NEW YORK 10603
                                 (914) 328-6333
